DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 February 2022 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 


Claim(s) 1, 4, 9, 11, 12 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Connell (US Patent Application Publication No. 2016/0088787 A1).
Connell ‘787 discloses a system for de-plugging an agricultural implement (100), the system comprising:
regarding claim 1,
an implement frame (106);
a ground-engaging tool (116, 120) pivotably coupled to the implement frame (paras. 0020, 0021);
an actuator (112) coupled between the ground-engaging tool and the implement frame (106), the actuator configured to move the ground-engaging tool (116,120) relative to the implement frame between a first position in which the ground-engaging tool penetrates the soil and a second position in which the ground-engaging tool is lifted out of the soil;
a sensor (122, 126) configured to capture data indicative of plugging of the ground-engaging tool; and
a controller (130) communicatively coupled to the sensor (para. 0025), the controller configured to:
determine when the ground-engaging tool is plugged based on the data received from the sensor (para. 0028);
control an operation of the actuator such that the ground-engaging tool is moved from the first position to the second position when it is determined that the ground- engaging tool is plugged (para. 0029);

when it is determined that the ground-engaging tool is de-plugged, control the operation of the actuator such that the ground-engaging tool is moved from the second position to the first position;
regarding claim 4,
	 wherein the controller (130) is further configured to initiate notification of an operator of the agricultural implement when it is determined that the ground-engaging tool is de-plugged (via cessation of an alert; para. 0028);
regarding claim 9,
wherein the actuator (112) comprises a fluid-driven actuator (para. 0019); and
regarding claim 11,
wherein the agricultural implement comprises a tillage implement (116, 120).  
	Regarding claims 12 and 15, the method steps recited therein are inherent to use of the system disclosed by Connell ‘787.

Claim(s) 1, 10, 12, and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sporrer et al. (US Patent Application Publication No. 2020/0344939 A1).
Sporrer et al. ‘939 discloses a system for de-plugging an agricultural implement, the system comprising:
regarding claim 1,

a ground-engaging tool (22) pivotably coupled to the implement frame;
an actuator (32) coupled between the ground-engaging tool and the implement frame (para. 0032), the actuator configured to move the ground-engaging tool relative to the implement frame between a first position in which the ground-engaging tool penetrates the soil and a second position in which the ground-engaging tool is lifted out of the soil;
a sensor (para. 0040) configured to capture data indicative of plugging of the ground-engaging tool; and
a controller communicatively coupled to the sensor, the controller configured to:
determine when the ground-engaging tool is plugged based on the data received from the sensor;
control an operation of the actuator such that the ground-engaging tool is moved from the first position to the second position when it is determined that the ground-engaging tool is plugged;
after the ground-engaging tool is moved to the second position, analyze the data received from the sensor to determine when the ground-engaging tool is de-plugged; and
when it is determined that the ground-engaging tool is de-plugged, control the operation of the actuator such that the ground-engaging tool is moved from the second position to the first position (para. 0078); and
regarding claim 10,
	wherein the ground-engaging tool (22) comprises a shank.  
Regarding claims 12 and 15, the method steps recited therein are inherent to use of the system disclosed by Sporrer et al. ‘939.
Response to Arguments
Applicant’s arguments, see Remarks, filed 10 January 2022, with respect to the rejection(s) of claim(s) 1 and 12 (as amended with the RCE) under 35 USC §102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Connell (US Patent Application Publication No. 2016/0088787 A1) and Sporrer et al. (US Patent Application Publication No. 2020/0344939 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992. The examiner can normally be reached Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tmp/
26 February 2022